                             Case 19-23111-jra             Doc 25        Filed 01/04/20         Page 1 of 2
                                               United States Bankruptcy Court
                                               Northern District of Indiana
In re:                                                                                                     Case No. 19-23111-jra
Lolita K Barksdale                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0755-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 02, 2020
                                      Form ID: pdf004                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: steelersbig150@yahoo.com Jan 03 2020 03:44:03     Lolita K Barksdale,
                 6634 Howard Ave.,   Front,   Hammond, In 46324-1306
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 2, 2020 at the address(es) listed below:
              Daniel L. Freeland   dlf9601t@aol.com, dfreeland@ecf.axosfs.com
              Nancy J. Gargula   USTPRegion10.SO.ECF@usdoj.gov
                                                                                            TOTAL: 2
        Case 19-23111-jra   Doc 25   Filed 01/04/20   Page 2 of 2




SO ORDERED this 30th day of December, 2019.
